DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 06/21/2022 has been entered.  Claims 3, 10, and 19 remain canceled, claims 14-17 remain withdrawn (original), and claim 18 (previously presented) is also withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2022, 06/10/2022, and 04/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The 112(f) rejection of claims 2, 5-6, 9, and 13 are withdrawn cited in the Office Action mailed on 03/21/2022.  However, the term “module” cited in claim 1, lines 2-3 and 5 do invoke 112(f) despite not using the terms “means” or “step” as discussed above in this section.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” om claim 1, lines 2-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,350,245 B2-Adair et al. (hereafter Adair, has a provisional application dated 01/25/2015).
Regarding Claim 1: “A bioprocessing system, comprising: a first module configured for enriching and isolating a population of cells; a second module configured for activating, genetically modifying, and expanding the population of cells; and a third module configured for harvesting the expanded population of cells.”:  Adair disclose the invention provides for a platform for ex vivo isolation, production, and formulation of gene-modified cells (Col. 1, lines 23-25); transduction and harvest of cell products (Col. 4, lines 56-57).  Further, Adair disclose other assessment procedures can include expression of target genes for genetic modification, colony-forming capacity or other in vitro test specific to cell fitness such as cell expansion (Col. 7, lines 3-6); cell populations are expanded to a sufficient number of cells (Col. 26, lines 12-13).  Adair disclose the platform for ex vivo isolation, production, and formulation of gene-modified cells, where instructions for the latter are executed in a portable device to semi-autonomously perform genetic modifications on target cells with minimal user input (Col. 1, lines 25-29), where the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).   Adair discloses a second or supplemental treatment chamber (Col. 2, lines 49-50).  Further, Adair discloses the point of car device/portable device may include one more treatment chambers (including a third module, Col. 12, lines 46-47).  Moreover, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).  Adair discloses a second or supplemental treatment chamber (Col. 2, lines 49-50), where Adair discloses the cells can be exposed to a genetic modifier (first and/or supplemental may again be maintained at an incubation environment by maintaining a temperature and the genetic modifier may be added in stages to improve gene-modification (Col. 2, lines 49-53).

Regarding Claim 2: “wherein: the second module contains a bioreactor vessel configured to provide for the genetic modification and expansion of the population of cells without removal of the population of cells from the bioreactor vessel, or the second module contains a bioreactor vessel configured to provide for the activation, genetic modification and expansion of the population of cells without removal of the population of cells from the bioreactor vessel.”:  Adair disclose the platform for ex vivo isolation, production, and formulation of gene-modified cells, where instructions for the latter are executed in a portable device to semi-autonomously perform genetic modifications on target cells with minimal user input (Col. 1, lines 25-29), where the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).   Adair discloses a second or supplemental treatment chamber (Col. 2, lines 49-50).  Adair disclose the portable device (first module) introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).  Further, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).

Regarding Claim 4: “wherein: the second module includes a first bioreactor vessel and a second bioreactor vessel fluidly interconnected with the first bioreactor vessel.”:  Adair discloses the point of car device/portable device may include one more treatment chambers (Col. 12, lines 46-47).

Regarding Claim 5: “wherein: the first bioreactor vessel is configured for carrying out activation and genetic modification of the population of cells; wherein the second bioreactor vessel is configured for carrying out expansion of the population of cells.”:  Adair disclose the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).  Further, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).

Regarding Claim 6: “wherein the bioprocessing system is configured to effect activation and genetic modification of the cells in the first bioreactor vessel, transfer of the cells from the first bioreactor vessel to the second bioreactor vessel, and expansion of the cells in the second bioreactor vessel in an autonomous manner.”:  Adair disclose the platform for ex vivo isolation, production, and formulation of gene-modified cells, where instructions for the latter are executed in a portable device to semi-autonomously perform genetic modifications on target cells with minimal user input (Col. 1, lines 25-29), where the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).  Further, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).  Adair discloses a second or supplemental treatment chamber (Col. 2, lines 49-50), where Adair discloses the cells can be exposed to a genetic modifier (first and/or supplemental may again be maintained at an incubation environment by maintaining a temperature and the genetic modifier may be added in stages to improve gene-modification (Col. 2, lines 49-53).

Regarding Claim 7: “wherein: the first bioreactor vessel is configured for performing activation of the population of cells; and the second bioreactor vessel is configured for performing genetic modification and expansion of the population of cells.”:  Adair disclose in block 114 target cells are prepared for selection/isolation, which is performed by fluorescence activated cells (Col. 13, lines 48-55).  Adair discloses selection/isolation can be performed using any appropriate technique (Col. 13, lines 50-51).  Further, Adair disclose the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).

Regarding Claim 9: “wherein: the population of cells is a first population of cells; and wherein the bioprocessing system is configured to support activation, genetic modification and expansion of the first population of cells in the second module simultaneously with enrichment and isolation of a second population of cells in the first module, wherein the first population of cells is different from the second population of cells.”:  Adair disclose the platform for ex vivo isolation, production, and formulation of gene-modified cells, where instructions for the latter are executed in a portable device to semi-autonomously perform genetic modifications on target cells with minimal user input (Col. 1, lines 25-29), where the portable device introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).  Further, Adair disclose the source of CD24+ cells can be cord blood (CM), bone marrow (BM) or growth factor mobilized leukapheresis (APH), and the therapeutic genes encoded for gene transfer depending on the target patient population (Col. 57, lines 10-14), thus, a first population of cells are different from a second population of cells.

Regarding Claim 11: “further comprising: a first module configured for enriching and isolating cells; a plurality of second modules, each second module configured for activating, genetically modifying and expanding the cells; and a third module configured for harvesting the cells after expansion; wherein each second module is configured to support activation, genetic modification and expansion of different populations of cells in parallel.”:  Adair disclose systems of the invention are configured to genetically modify target cells using a point-of-care and/or portable gene therapy device which is also associated with executable instructions for the systems and methods disclosed (Col. 3, lines 8-11, Fig. 1).  Further, Fig. 1 illustrates a flow chart of the systems which include target cell expansion and genetic modification of target cells.  Further, Adair disclose the source of CD24+ cells can be cord blood (CM), bone marrow (BM) or growth factor mobilized leukapheresis (APH), and the therapeutic genes encoded for gene transfer depending on the target patient population (Col. 57, lines 10-14), thus, a first population of cells are different from a second population of cells.

Regarding Claim 12: “wherein: the first module is configured for enrichment and isolation of each different population of cells prior to transfer to one of the plurality of second modules for activation, genetic modification and expansion.”:  Adair disclose target cells may be prepared for further isolation within the first treatment chamber (Col. 2, lines 27-28).  Further, Adair disclose the isolated/selected target cells may remain in the target cell selector/isolator and be exposed to a genetic modifier (Col. 2, lines 41-43).

Regarding Claim 13: “wherein: the bioprocessing system is configured to perform enrichment and isolation of one of the different populations of cells in the first module simultaneously with activation, genetic modification and expansion of another of the different populations of cells in the second module.”:  Adair disclose systems of the invention are configured to genetically modify target cells using a point-of-care and/or portable gene therapy device which is also associated with executable instructions for the systems and methods disclosed (Col. 3, lines 8-11, illustrated in Fig. 1).  Also, Further, Adair disclose the source of CD24+ cells can be cord blood (CM), bone marrow (BM) or growth factor mobilized leukapheresis (APH), and the therapeutic genes encoded for gene transfer depending on the target patient population (Col. 57, lines 10-14), thus, a first population of cells are different from a second population of cells.

Therefore, the reference of Adair meets the limitations of claims 1-2, 4-7, 9, and 11-13.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,350,245 B2-Adair et al. (hereafter Adair, has a provisional application dated 01/25/2015) as applied to claim 5 above, and further in view of US 2016/0215257 A1-Davis et al. (hereafter Davis).
Regarding claim 8, Adair teaches the invention discussed above in claim 5.  Further, Adair teaches a bioreactor vessel discussed above.  However, Adair does not explicitly teach filterless perfusion.
For claim 8, Davis teaches an invention relating to expansion and passaging of cells and/or cell aggregates using a stirred tank bioreactor (Para. [0002], lines 1-3) and Davis teaches filterless perfusion from a stirred tank bioreactor (Para. [0100], line 1), which reads on the instant claim limitation of filterless perfusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Adair to include filterless perfusion as taught by Davis, because Davis teaches the filterless perfusion assembly enables both spent medium removal and fresh medium addition (Para. [0100], lines 11-13).


Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.   Regarding pgs. 6-10 and the middle of pg. 11 of Applicant’s argument pertaining to the 112(f) rejection.  Applicant asserts the Examiner rejected the previously mentioned claims although the claims do not recite the terms “means” or “step” to invoke 112(f).  However, as noticed in the rejection above, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Additionally, a discussion of the latter is also discussed above in the Claim Interpretation section of the rejection.  The latter specifically addresses the term of “module” used in independent claim 1, also discussed above in the Claim interpretation section.
Regarding the bottom pg. 10 and the top of pg. 11, pertaining to independent claim 1, where Applicant asserts Adair et al. (hereafter Adair) is directed to a single system that includes a target treatment chamber and a target cell selector.  However, the beginning of Applicant’s independent claim 1 (and subsequent claims) recite “a bioprocessing system) and “the bioprocessing system”, respectively, where the terms “a” and “the” indicate a single system, not multiple systems.  Further, Adair disclose systems and methods of the invention (Col. 3, line 11) and illustrated in Fig. 1.  Also, referring to the middle of pg. 11, where Applicant’s assertion that the steps of activation, genetic modification, and expansion are time consuming and thus, Adair does not disclose separation of those steps into a second module.  However, as discussed previously, Adair disclose various systems and/or methods of the invention, also noted in Fig. 1.  
Moreover, pertaining to the latter discussion of independent claim 1, which pertains to the middle and bottom of pg. 11, and the  top of pg. 12, of Applicant’s arguments.  Referring to the latter, Adair disclose a second or supplemental treatment chamber (Col. 2, lines 49-50) and a portable device (first module) introduces a genetic modifier to the target cells within the treatment chamber (Col. 54, lines 33-34).  Further, Adair disclose expansion takes place in block 120 where nucleic acid can be introduced to target cells (Col. 26, line 31).  Moreover, Adair disclose one or more treatment chambers, which therefore indicates more than one chamber or module of the invention.  Additionally, independent claim 1 presents a system comprising a first module, a second module, and a third module.  Where the modules of the system are configured for enriching and isolating a population of cells; activating, genetically modifying, and expanding the population of cells; and configured for harvesting the expanded population of cells, respectively.  As discussed above, Adair discloses a system comprising more than one treatment chamber capable of enriching and isolating a population of cells; activating, genetically modifying, and expanding the population of cells, also illustrated in Fig. 1 of Adair, where the rejection of the previous Office Action was based on.  
Regarding the bottom of pg. 12 of Applicant’s assertion that the step of cell expansion and harvest occur in the first treatment chamber not two separate modules.  However, as discussed previously, Adair disclose systems and methods pertaining to the instant application and Adair disclose more than one treatment chambers configured to achieve the limitations of the instant application as discussed above in the rejection.  Furthermore, the elected claims of the instant application pertain to a system or a device configured for or capable of enriching and isolating a population of cells; a second module configured for activating, genetically modifying, and expanding the population of cells; and a third module configured for harvesting the expanded population of cells, not the steps of the latter.  Additionally, the system and one or more treatment chambers (comparative to the modules of the instant application) provide for being configured for enriching and isolating a population of cells; activating, genetically modifying, and expanding the population of cells; and configured for harvesting the expanded population of cells of the modules presented in independent claim 1.  
Also, referring to Applicant’s argument that the treatment chamber is the only component of Adair’s platform that includes a centrifuge.  Regarding the latter argument, the use of a centrifuge is not presented in the claims of the instant application.  Further, Adair disclose one or more treatment chambers, which are configured for achieving the limitations presented in the instant application discussed above.  The system of Adair provides for chambers capable of being used for enriching and isolating a population of cells; activating, genetically modifying, and expanding the population of cells; and configured for harvesting the expanded population of cells.  Also, in the last paragraph on pg. 12 of Applicant’s arguments, Applicant’s assertion that Adair has one first treatment chamber for supernatant washing, however, as previously mentioned, Adair discloses one or more chambers capable of providing the same features of claim 1 listed above and Adair discloses “one or more supplemental chambers, for example supernatant washing (Col. 12, lines 46-48)”, where the latter is clearly an example utilization of one of the one or more treatment chambers of Adair and is not the sole use of the treatment chambers of Adair  and thus, does not preclude those chambers from performing the previously mentioned limitations of the instant application.  
Additionally, Applicant argues that the supernatant washing step is not performed as part of a harvest of an expanded cell population and Applicant asserts cell expansion and harvest occur within the same first treatment chamber.  Pertaining to the latter, as discussed previously above, Adair teaches more than one treatment chamber and Adair teaches example uses of those chambers such as supernatant washing (Col. 12, lines 47-48) or adding buffer (Col. 12, lines 50-51).
Regarding the top of pg.13 of Applicant’s arguments, where Applicant’s assertions that the dependent claims are allowable based on their dependency on an allowable claim.  For the latter, dependent claims 2, 4-7, 9, and 11-13 are rejected based on their dependency of rejected independent claim.  Regarding the 35 U.S.C. 103 rejection of dependent claim 8, Applicant asserts claim 8 is allowable based on its dependency of an allowable claim.  Pertaining to the latter, dependent claim 8 stands rejected, as it is not dependent upon an allowable claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799